NO. 12-09-00415-CR

                       IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
                                                 '
IN RE: DANNY DALE WEISINGER, SR.,
RELATOR                                          '   ORIGINAL PROCEEDING

                                                 '
                               MEMORANDUM OPINION
        In this original proceeding, Relator, Danny Dale Weisinger, Sr., seeks a writ of
mandamus directing the respondent, Felix Thompson, to prepare a reporter’s record of a
hearing regarding Relator’s appellate counsel and to file the record in this court’s cause
number 12–03–00274–CR. Thompson was the official court reporter for the 349th
Judicial District Court of Houston County, Texas, at the time of Relator’s trial for
aggravated assault.
        A court of appeals has the authority to issue writs of mandamus against a judge of
a district or county in the court of appeals district and all writs necessary to enforce its
jurisdiction. TEX. GOV=T CODE ANN. ' 22.221 (Vernon 2004). For mandamus to issue
against a court reporter, it must be established that the issuance of the writ of mandamus
is necessary to enforce this court’s jurisdiction. See id.; In re Coronado, 980 S.W.2d
691, 692-93 (Tex. App.BSan Antonio 1998, orig. proceeding).
        We affirmed Relator’s conviction for aggravated assault by opinion issued in
appellate cause number 12–03–00274–CR on January 12, 2005. See Weisinger v. State,
No. 12–03–00274–CR, 2004 WL 3103643 (Tex. App.–Tyler Jan. 12, 2005, pet. ref’d).
The mandate issued on October 11, 2005, and this court no longer has plenary power
over the judgment. See TEX. R. APP. P. 19.1 (appellate court retains jurisdiction over its
judgments for sixty days after judgment if no timely motion to extend time or for
rehearing is pending and for thirty days after it overrules all such timely motions).
Therefore, Weisinger cannot show that mandamus is necessary to enforce this court’s
jurisdiction.
         Because Weisinger has not demonstrated that the exercise of this court’s
mandamus authority against Thompson is necessary to enforce its jurisdiction, we have
no authority to issue a writ of mandamus.                       Accordingly, the petition for writ of
mandamus is dismissed for want of jurisdiction.

                                                                            SAM GRIFFITH
                                                                               Justice



Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




                                                      2